As filed with the Securities and Exchange Registration No. 333-70600 Commission on April 14, 2011 Registration No. 811-05626 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 POST-EFFECTIVE AMENDMENT NO. [ 28 ] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. [ ] (Check appropriate box or boxes) SEPARATE ACCOUNT B (Exact name of Registrant) ING USA ANNUITY AND LIFE INSURANCE COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositor’s Principal Executive Offices) (Zip Code) Depositor’s Telephone Number, including Area Code (610) 425-3400 J. Neil McMurdie, Senior Counsel ING One Orange Way, C2N Windsor, CT 06095-4774 (860) 580-2824 Nicholas Morinigo, Esq. ING Americas (U.S. Legal Services) 1475 Dunwoody Drive West Chester, PA 19308-1478 (610) 425-3447 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 X on April 29, 2011 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group and Individual Deferred Variable Annuity Contract PART A ING USA Annuity and Life Insurance Company Separate Account B of ING USA Annuity and Life Insurance Company Deferred Combination Variable and Fixed Annuity Prospectus R ETIREMENT S OLUTIONS – ING R OLLOVER C HOICE SM V ARIABLE A NNUITY April 29, 2011 The Contract. The contract described in this prospectus is a group and individual deferred variable annuity contract (the “contract”) offered by ING USA Annuity and Life Insurance Company (the “Company,” “we” or “our”) through our Separate Account B (the “separate account”). The contract is currently available in connection with certain retirement plans that qualify for special federal income tax treatment (“qualified contracts”) as well as those that do not qualify for such treatment (“nonqualified contracts”). The contract may be purchased with funds from external sources or by a transfer or rollover from an existing contract (the “prior contract”) issued by us or one of our affiliates (“internal transfer”). A qualified contract may be issued as a traditional Individual Retirement Annuity (“IRA”) under section 408(b) of the Internal Revenue Code of 1986 as amended (the “Tax Code”) or a Roth IRA under section 408A of the Tax Code. The contract is not currently available as a Simplified Employer Pension (“SEP”) plan under Tax Code section 408(k) or as a Simple IRA under Tax Code section 408(p). Prior to April 29, 2005, the contract was not available as a nonqualified contract and could not be purchased with funds from external sources. Prior to September 17, 2007, the contract was available as a tax deferred annuity under Tax Code section 403(b). As of March 15, 2010, we are no longer offering this contract for sale to new purchasers. The contract provides a means for you to allocate your premium payments in one or more subaccounts, each of which invests in one of the mutual funds (“funds”) listed on the next page. You may also allocate premium payments to our Fixed Account with guaranteed interest periods. Your contract value will vary daily to reflect the investment performance of the subaccount(s) you select and any interest credited to your allocations in the Fixed Account. Some guaranteed interest periods or subaccounts may not be available in all states. The funds available under the contract are listed on the back of this cover. You have a right to return a contract within 10 days after you receive it for a refund of the adjusted contract value (which may be more or less than the premium payments you paid). For IRAs, or if otherwise required by your state, we will refund the original amount of your premium payment. Longer free look periods apply in some states and in certain situations. Replacing an existing annuity with the contract may not be beneficial to you. Your existing annuity may be subject to fees or penalties on surrender, and the contract may have new charges. Compensation. We pay compensation to broker-dealers whose registered representatives sell the contracts. See “Contract Distribution” for further information about the amount of compensation we pay. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. This prospectus provides information that you should know before investing and should be kept for future reference. A Statement of Additional Information (“SAI”) dated April 29, 2011 has been filed with the Securities and Exchange Commission (“SEC”), as well as a registration statement for the Fixed Account II, also dated April 29, 2011. They are available without charge upon request. To obtain a copy of these documents, write to our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call 1-800-366-0066, or access the SEC’s website (www.sec.gov). When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-70600. The number assigned to the registration statement for the Fixed Account II is 333-133156. The table of contents of the SAI is on the last page of this prospectus and the SAI is made part of this prospectus by reference. PRO.70600-11 The funds available under your contract are*: Fidelity ® VIP Contrafund ® Portfolio (Service Class 2) ING MFS Utilities Portfolio (Class S) Fidelity ® VIP Equity-Income Portfolio (Service Class 2) ING MidCap Opportunities Portfolio (Class S) Franklin Small Cap Value Securities Fund (Class 2) ING Oppenheimer Global Portfolio (Class S) ING American Century Small-Mid Cap Value Portfolio ING PIMCO High Yield Portfolio (Class S) (Class S) ING PIMCO Total Return Bond Portfolio (Class S) ING American Funds Bond Portfolio ING Pioneer Fund Portfolio (Class S) ING American Funds Growth Portfolio ING Pioneer Mid Cap Value Portfolio (Class S) ING American Funds International Portfolio ING Russell TM Large Cap Growth Index Portfolio (Class S) ING Balanced Portfolio (Class S) ING Small Company Portfolio (Class S) ING Baron Small Cap Growth Portfolio (Class S) ING SmallCap Opportunities Portfolio (Class S) ING BlackRock Inflation Protected Bond Portfolio (Class S) ING Solution Income Portfolio (Class S) ING BlackRock Large Cap Growth Portfolio (Class S) ING Solution 2015 Portfolio (Class S) ING BlackRock Science and Technology Opportunities Portfolio ING Solution 2025 Portfolio (Class S) (Class S) ING Solution 2035 Portfolio (Class S) ING Clarion Global Real Estate Portfolio (Class S) ING Solution 2045 Portfolio (Class S) ING Davis New York Venture Portfolio (Class S) ING Strategic Allocation Conservative Portfolio (Class S) ING DFA World Equity Portfolio (Class S) ING Strategic Allocation Growth Portfolio (Class S) ING Franklin Templeton Founding Strategy Portfolio (Class S) ING Strategic Allocation Moderate Portfolio (Class S) ING GET U.S. Core Portfolio ING T. Rowe Price Capital Appreciation Portfolio (Class S) ING Global Bond Portfolio (Class S) ING T. Rowe Price Diversified Mid Cap Growth Portfolio ING Growth and Income Portfolio (Class ADV) (Class S) ING Index Plus LargeCap Portfolio (Class S) ING T. Rowe Price Equity Income Portfolio (Class S) ING Index Plus MidCap Portfolio (Class S) ING T. Rowe Price Growth Equity Portfolio (Class S) ING Index Plus SmallCap Portfolio (Class S) ING T. Rowe Price International Stock Portfolio (Class S) ING Intermediate Bond Portfolio (Class S) ING Templeton Foreign Equity Portfolio (Class S) ING International Index Portfolio (Class S) ING Thornburg Value Portfolio (Class S) ING International Value Portfolio (Class S) ING UBS U.S. Large Cap Equity Portfolio (Class S) ING Invesco Van Kampen Comstock Portfolio (Class S) ING U.S. Bond Index Portfolio (Class S) ING Invesco Van Kampen Equity and Income Portfolio ING WisdomTree SM Global High-Yielding Equity Index (Class S) Portfolio (Class S) ING JPMorgan Emerging Markets Equity Portfolio (Class S) Oppenheimer Main Street Small- & Mid-Cap Fund ® /VA ING JPMorgan Mid Cap Value Portfolio (Class S) (Service Shares) ING Large Cap Growth Portfolio (Class S) PIMCO VIT Real Return Portfolio (Administrative Class) ING Liquid Assets Portfolio (Class S) Pioneer Equity Income VCT Portfolio (Class II) ING MFS Total Return Portfolio (Class S) * The ING Diversified International Fund was closed to new investments on April 26, 2007. The ING PIMCO Total Return Portfolio and ING Van Kampen Capital Growth Portfolio were closed to new investments on May 1, 2009. There is no further information about these funds in this prospectus. (1) These portfolios are “Master-Feeder” funds. See “The Funds” for additional information. (2) Class I shares of this fund are available only to those investors who were invested in the Initial Class shares of the ING American Century Select Portfolio as of April 29, 2005. On April 27, 2007, the ING American Century Select Portfolio merged into the ING BlackRock Large Cap Growth Portfolio. (3) These portfolios are structured as fund of funds that invest directly in shares of underlying funds. See “The Funds” for additional information. (4) The ING GET U.S. Core Portfolio is not currently available for investment. (5) This fund has changed its name to the name listed above. See Appendix B–The Funds for a complete list of former and current fund names since your last prospectus supplement. (6) As of April 29, 2005, Initial Class shares of this fund were closed for further investment. (7) The ING Small Company Portfolio is only available to plans offering the fund prior to April 29, 2011. (8) WisdomTree SM is a service mark of WisdomTree Investments The above funds are purchased and held by corresponding divisions of our separate account. We refer to the divisions as “subaccounts” and the money you place in the Fixed Account’s guaranteed interest periods as “Fixed Interest Allocations” in this prospectus. Additional Disclosure Information. Neither the SEC, nor any state securities commission, has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different than that contained in this prospectus. Allocations to a subaccount investing in a fund are not bank deposits and are not insured or guaranteed by any bank or by the Federal Deposit Insurance Corporation or any other government agency. PRO.70600-11 TABLE OF CONTENTS Page Page Statement of Additional Information Index of Special Terms ii Table of Contents 75 Fees and Expenses 1 Appendix A Condensed Financial Information CFI 1 Condensed Financial Information 5 Appendix B ING USA Annuity and Life Insurance Company 6 The Funds B1 ING USA Separate Account B 7 Appendix C Fixed Account II C1 The Funds 7 Appendix D Covered Funds, Special Funds and Excluded Funds 9 Fixed Interest Division D1 Charges and Fees 9 Appendix E Surrender Charge for Excess Withdrawals The Annuity Contract 16 Example E1 Optional Living Benefit Riders 22 Appendix F Pro-Rata Withdrawal Adjustment for 5% Roll-up Death Withdrawals 44 Benefit Examples F1 Transfers Among Your Investments 47 Appendix G Special Funds 5% Roll-up Death Benefit Examples G1 Death Benefit Choices 51 Appendix H The Income Phase 56 Examples of Minimum Guaranteed Income Benefit Calculation H1 Other Contract Provisions 60 Appendix I Contract Distribution 61 ING LifePay Plus and ING Joint LifePay Plus Partial Withdrawal Amount Examples I1 Other Information 63 Appendix J Federal Tax Considerations 64 Examples of Fixed Allocation Funds Automatic Rebalancing JI Appendix K Information Regarding Previous Versions of the ING LifePay Plus and ING Joint LifePay Plus Riders KI Appendix L ING LifePay and ING Joint LifePay Riders…………L1 PRO.70600-11 INDEX OF SPECIAL TERMS The following special terms are used throughout this prospectus. Refer to the page(s) listed for an explanation of each term: Special Term Page Accumulation Unit 5 Annual Ratchet 29 Annual Ratchet Enhanced Death Benefit 54 Annuitant 16 Cash Surrender Value 21 Contract Date 16 Contract Owner 16 Contract Value 20 Contract Year 16 Covered Fund 9 Excluded Fund 9 Free Withdrawal Amount 10 Income Phase Start Date 16 Net Investment Factor 5 Net Rate of Return 5 Quarterly Ratchet K-3 Restricted Funds 8 Rider Date 23 5% Roll-up 53 Special Funds 9 Standard Death Benefit 53 The following terms as used in this prospectus have the same or substituted meanings as the corresponding terms currently used in the contract: Term Used in This Prospectus Corresponding Term Used in the Contract Accumulation Unit Value Index of Investment Experience Income Phase Start Date Annuity Commencement Date Contract Owner Owner or Certificate Owner Contract Value Accumulation Value Transfer Charge Excess Allocation Charge Fixed Interest Allocation Fixed Allocation Free Look Period Right to Examine Period Guaranteed Interest Period Guarantee Period Subaccount(s) Division(s) Net Investment Factor Experience Factor Regular Withdrawals Conventional Partial Withdrawals Withdrawals Partial Withdrawals PRO.70600-11 ii FEES AND EXPENSES The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering account value from your contract. The first table describes the fees and expenses that you may pay at the time that you buy the contract, surrender account value from the contract, or transfer contract value between investment options. State premium taxes which currently range from 0% to 4% of premium payments may also be deducted. Any premium tax is deducted from the contract value. Contract Owner Transaction Expenses 1 Surrender Charge Complete Years Elapsed 0 1 2 3 4 5 6 7+ Since Premium Payment* Surrender Charge (as a percentage of premium payment withdrawn) 6% 6% 5% 4% 3% 2% 1% 0% * For amounts transferred or rolled over into this contract as an internal transfer, see “Charges Deducted From Contract Value–Surrender Charge.” Transfer Charge 2 $25 (per transfer, if you make more than 12 transfers in a contract year) 1 If you are invested in a Fixed Interest Allocation, a Market Value Adjustment may apply to certain transactions. This may increase or decrease your contract value and/or your transfer or surrender amount. 2 We currently do not impose this charge, but may do so in the future. The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including fund fees and expenses. Annual Contract Administrative Charge 3 Administrative Charge $30 (We waive this charge if the total of your premium payment is $50,000 or more or if your contract value at the end of a contract year is $50,000 or more.) 3 We deduct this charge on each contract anniversary and on surrender. Separate Account Annual Charges 4 The following charges apply to contracts established prior to August 7, 2003, and contracts issued in Oregon : Option Package I Option Package II Option Package III Mortality & Expense Risk Charge 0.60% 0.80% 0.95% Asset-Based Administrative Charge 0.15% 0.15% 0.15% Total 0.75% 0.95% 1.10% ING GET Fund Guarantee Charge 5 0.50% 0.50% 0.50% Total With the ING GET Fund Guarantee Charge 1.25% 1.45% 1.60% 4 As a percentage of average daily assets in each subaccount. The Separate Account Annual Charges are deducted daily. 5 The ING GET U.S. Core Portfolio (“ING GET Fund”) Guarantee Charge is deducted daily during the guarantee period from amounts allocated to the ING GET U.S. Core Portfolio investment option. Please see “The Funds–ING GET U.S. Core Portfolio” for a description of the ING GET U.S. Core Portfolio guarantee. The ING GET U.S. Core Portfolio is not currently available for investment under the contract. PRO.70600-11 1 The following charges apply to contracts established on or after August 7, 2003 (or upon state approval, if later): Option Package I Option Package II Option Package III Mortality & Expense Risk Charge 0.85% 1.05% 1.20% Asset-Based Administrative Charge 0.15% 0.15% 0.15% Total 1.00% 1.20% 1.35% ING GET Fund Guarantee Charge 6 0.50% 0.50% 0.50% Total With the ING GET Fund Guarantee Charge 1.50% 1.70% 1.85% 6 The ING GET U.S. Core Portfolio Guarantee Charge is deducted daily during the guarantee period from amounts allocated to the ING GET U.S. Core Portfolio investment option. Please see “The Funds–ING GET U.S. Core Portfolio” for a description of the ING GET U.S. Core Portfolio guarantee. The ING GET U.S. Core Portfolio is not currently available for investment under the contract. Optional Rider Charges 1 Minimum Guaranteed Income Benefit rider : As an Annual Charge (Charge Deducted Quarterly) 0.60% of the MGIB Benefit Base 2 ING LifePay Plus Minimum Guaranteed Withdrawal Benefit rider 3 : As an Annual Charge–Currently (Charge Deducted Quarterly) Maximum Annual Charge 0.80% of the ING LifePay Plus Base 1.50% of the ING LifePay Plus Base ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit rider 4 : As an Annual Charge–Currently (Charge Deducted Quarterly) Maximum Annual Charge 1.05% of the ING Joint LifePay Plus Base 1.70% of the ING Joint LifePay Plus Base 1 Optional rider charges are expressed as a percentage, rounded to the nearest hundredth of one percent. The basis for an optional rider charge is sometimes a benefit base or contract value, as applicable. Optional rider charges are deducted from the contract value in your subaccount allocations (and/or your Fixed Interest Allocations if there is insufficient contract value in the subaccounts). These tables contain the charges for the current versions of these riders. For information about previous versions of these riders, including charges, see Appendix K and Appendix L. 2 For more information about how the MGIB Benefit Base is determined, please see “Optional Living Benefit Riders–Minimum Guaranteed Income Benefit (MGIB) Rider–Determining the MGIB Annuity Income.” 3 The ING LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The ING LifePay Plus Base is calculated based on contract value if this rider is added after contract issue. The charge for this rider can increase upon an Annual Ratchet once the Lifetime Withdrawal Phase begins, subject to the maximum charge. We promise not to increase the charge for your first five rider years. For more information about the ING LifePay Plus Base and Annual Ratchet, please see “Charges and Fees–Optional Rider Charges– ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider Charge” and “Optional Living Benefit Riders–ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (“ING LifePay Plus”) Rider–Annual Ratchet.” 4 The ING Joint LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The ING Joint LifePay Plus Base is calculated based on contract value if this rider is added after contract issue. The charge for this rider can increase upon an Annual Ratchet once the Lifetime Withdrawal Phase begins, subject to the maximum charge. We promise not to increase the charge for your first five rider years. For more information about the ING Joint LifePay Plus Base and Annual Ratchet, please see “Charges and Fees–Optional Rider Charges–ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider Charge” and “Optional Living Benefit Riders–ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (“ING Joint LifePay Plus”) Rider–Annual Ratchet.” PRO.70600-11 2 The next item shows the minimum and maximum total operating expenses charged by a fund that you may pay periodically during the time that you own the contract. More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from fund assets, including management fees, distribution and/or service (12b-1) fees, and other expenses): 0.52% 1.51% Examples: These Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, separate account annual expenses, and fund fees and expenses. Premium taxes (which currently range from 0% to 4% of premium payments) may apply, but are not reflected in the examples below. A. This example assumes that you invest $10,000 in the contract for the time periods indicated. The example also assumes that your investment has a 5% return each year and assumes the maximum fees and expenses of any of the funds. Specifically, the example assumes election of Option Package III for contracts established on or after August 7, 2003. The example reflects the deduction of a mortality and expense risk charge, an asset-based administrative charge, and the annual contract administrative charge as an annual charge of % of assets. The example also assumes you elected the Minimum Guaranteed Income Benefit rider with an assumed annual charge of 0.60% of the MGIB Benefit Base, and the rider charge is assessed each quarter on a base equal to the hypothetical $10,000 premium increasing at 5% per year. If you elect different options, your expenses may be lower. If some or all of the amounts held under the contract are transfer amounts or otherwise not subject to surrender charge, the actual surrender charge will be lower than that represented in the example. Surrender charges may apply if you choose to begin receiving income phase payments within the first contract year and, under certain circumstances, within the first 7 contract years. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years $946 $1,562 $2,112 $3,847 2) If you annuitize at the end of the applicable time period: 1 year 3 years 5 years 10 years $946 $1,562 $2,112 $3,847 3) If you do not surrender your contract: 1 year 3 years 5 years 10 years $346 $1,062 $1,812 $3,847 B. This example assumes that you invest $10,000 in the contract for the time periods indicated. The example also assumes that your investment has a 5% return each year and assumes the maximum fees and expenses of any of the funds. Specifically, the example assumes election of Option Package III for contracts established on or after August 7, 2003. The example reflects the deduction of a mortality and expense risk charge, an asset-based administrative charge, and the annual contract administrative charge as an annual charge of 0.0068% of assets. The example also assumes the election of the ING LifePay Plus rider, and reflects the maximum ING LifePay Plus rider charge of 1.50% of the ING LifePay Plus Base. If you elect different options, your expenses may be lower. If some or all of the amounts held under the contract are transfer amounts or otherwise not subject to surrender charge, the actual surrender charge will be lower than that represented in the example. Surrender charges may apply if you choose to begin receiving income phase payments within the first contract year and, under certain circumstances, within the first 7 contract years. PRO.70600-11 3 Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years $1,037 $1,842 $2,589 $4,826 2) If you annuitize at the end of the applicable time period: 1 year 3 years 5 years 10 years $1,037 $1,842 $2,589 $4,826 3) If you do not surrender your contract: 1 year 3 years 5 years 10 years $437 $1,342 $2,289 $4,826 C. This example assumes that you invest $10,000 in the contract for the time periods indicated. The example also assumes that your investment has a 5% return each year and assumes the maximum fees and expenses of any of the funds. Specifically, the example assumes election of Option Package III for contracts established on or after August 7, 2003. The example reflects the deduction of a mortality and expense risk charge, an asset-based administrative charge, and the annual contract administrative charge as an annual charge of 0.0068% of assets. The example also assumes the election of the ING Joint LifePay Plus rider, and reflects the maximum ING Joint LifePay Plus rider charge of 1.70% of the ING Joint LifePay Plus Base. If you elect different options, your expenses may be lower. If some or all of the amounts held under the contract are transfer amounts or otherwise not subject to surrender charge, the actual surrender charge will be lower than that represented in the example. Surrender charges may apply if you choose to begin receiving income phase payments within the first contract year and, under certain circumstances, within the first 7 contract years. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years $1,057 $1,904 $2,695 $5,049 2) If you annuitize at the end of the applicable time period: 1 year 3 years 5 years 10 years $1,057 $1,904 $2,695 $5,049 3) If you do not surrender your contract: 1 year 3 years 5 years 10 years $457 $1,404 $2,395 $5,049 Compensation is paid for the sale of the contracts. For information about this compensation, see “Contract Distribution–Selling the Contract.” Fees Deducted by the Funds Using This Information. The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. See the “Charges and Fees” section of this prospectus, and the fund prospectuses, for further information. Fund fees are one factor that impacts the value of a fund share. To learn about additional factors, refer to the fund prospectuses. The Company may receive compensation from each of the funds or the funds’ affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds’ affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds’ affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. See “Charges and Fees–Fund Expenses” for additional information. PRO.70600-11 4 In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the affiliated investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. See “Charges and Fees–Fund Expenses” for additional information. How Fees are Deducted. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. In Appendix A, we provide condensed financial information about the separate account subaccounts available under the contracts. The tables show the value of the subaccounts over the past 10 years. For subaccounts that were not available 10 years ago, we give a history from the date of first availability or the date purchase payments were first received in the subaccount under the contract. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Separate Account B and the financial statements and the related notes to financial statements for ING USA Annuity and Life Insurance Company are included in the Statement of Additional Information. Accumulation Unit We use accumulation units to calculate the value of a contract. Each subaccount of the separate account has its own accumulation unit value. The accumulation units are valued each business day that the New York Stock Exchange (“NYSE”) is open for trading. Their values may increase or decrease from day to day according to a Net Investment Factor, which is primarily based on the investment performance of the applicable fund. Shares in the funds are valued at their net asset value. The Net Investment Factor The Net Investment Factor is an index number which reflects certain charges under the contract and the investment performance of the subaccount. The Net Investment Factor is calculated for each subaccount as follows: 1. We take the net asset value of the subaccount at the end of each business day. 2. We add to 1) the amount of any dividend or capital gains distribution declared for the subaccount and reinvested in such subaccount. We subtract from that amount a charge for our taxes, if any. 3. We divide 2) by the net asset value of the subaccount at the end of the preceding business day. 4. We then subtract the applicable daily mortality and expense risk charge, the daily asset-based administrative charge, and any optional rider charges that may be deducted daily from the subaccount and, for the ING GET Fund subaccount only, the daily ING GET Fund guarantee charge. Calculations for the subaccounts are made on a per share basis. The Net Rate of Return equals the Net Investment Factor minus one. Performance Information From time to time, we may advertise or include in reports to contract owners performance information for the subaccounts of the separate account, including the average annual total return performance, yields and other nonstandard measures of performance. Such performance data will be computed, or accompanied by performance data computed, in accordance with standards defined by the SEC. PRO.70600-11 5 Standard total average annual return performance will include average annual rates of total return for 1, 5 and 10 year periods, or lesser periods depending on how long the separate account has been investing in the fund. We may show other total returns for periods of less than one year. Total return figures will be based on the actual historic performance of the subaccounts of the separate account, assuming an investment at the beginning of the period when the separate account first invested in the fund (or when the fund was first made available through the Separate Account) and withdrawal of the investment at the end of the period, adjusted to reflect the deduction of all applicable fund and current contract charges. We may also show rates of total return on amounts invested at the beginning of the period with no withdrawal at the end of the period. Total return figures which assume no withdrawals at the end of the period will reflect all recurring charges, but will not reflect the surrender charge. In addition, we may present historic performance data for the funds since their inception reduced by some or all of the fees and charges under the contract. Such adjusted historic performance includes data that precedes the inception dates of the subaccounts of the separate account. This data is designed to show the performance that would have resulted if the contract had been in existence before the separate account began investing in the funds. Performance information reflects only the performance of a hypothetical contract and should be considered in light of other factors, including the investment objective of the fund and market conditions. Please keep in mind that past performance is not a guarantee of future results. ING USA ANNUITY AND LIFE INSURANCE COMPANY ING USA Annuity and Life Insurance Company (“the Company”) is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. The Company is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (“Lion Connecticut”), which in turn is a wholly owned subsidiary of ING Groep N.V. (“ING”), a global financial services holding company based in The Netherlands. All guarantees and benefits provided under the contracts are subject to the claims paying ability of the Company and our general account. The Company is authorized to sell insurance and annuities in all states, except the state of New York, and the District of Columbia. The Company’s financial statements appear in the Statement of Additional Information. Directed Services LLC, the distributor of the Contracts and the investment manager of ING Investors Trust, is also a wholly owned indirect subsidiary of ING. ING also indirectly owns ING Investments, LLC and ING Investment Management Co., portfolio managers of the ING Investors Trust and the investment managers of the ING Variable Insurance Trust, ING Variable Products Trust and ING Variable Product Portfolios, respectively. As part of a restructuring plan approved by the European Commission, ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including initial public offerings, sales or a combination thereof. Our principal office is located at 1475 Dunwoody Drive, West Chester, Pennsylvania 19380. Regulatory Matters . As with many financial services companies, the Company and its affiliates periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the Company or the financial services industry. Some of these investigations and inquiries could result in regulatory action against the Company. The potential outcome of such action is difficult to predict but could subject the Company or its affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, fines, and other financial liability. It is not currently anticipated that the outcome of any such action will have a material adverse effect on ING or ING’s U.S.-based operations, including the Company. It is the practice of the Company and its affiliates to cooperate fully in these matters. PRO.70600-11 6 Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self- regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (“FINRA”), the Department of Labor and the Internal Revenue Service (“IRS”). For example, U.S. federal income tax law imposes requirements relating to product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See “Federal Tax Considerations” for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties imposed by a particular governmental or self regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the Company’s reputation, interrupt the Company’s operations or adversely impact profitability. ING USA SEPARATE ACCOUNT B The separate account was established as a separate account of the Company on July 14, 1988. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940 as amended (the “1940 Act”). The separate account is a separate investment account used for our variable annuity contracts. We own all the assets in the separate account but such assets are kept separate from our other accounts. The separate account is divided into subaccounts. Each subaccount invests exclusively in shares of one fund of a fund. Each fund has its own distinct investment objectives and policies. Income, gains and losses, realized or unrealized, of a portfolio are credited to or charged against the corresponding subaccount of the separate account without regard to any other income, gains or losses of the Company. Assets equal to the reserves and other contract liabilities with respect to each are not chargeable with liabilities arising out of any other business of the Company. They may, however, be subject to liabilities arising from subaccounts whose assets we attribute to other variable annuity contracts supported by the separate account. If the assets in the separate account exceed the required reserves and other liabilities, we may transfer the excess to our general account. We are obligated to pay all benefits and make all payments provided under the contracts. All guarantees and benefits provided under the contracts are subject to the claims paying ability of the Company and our general account. Note: Other variable annuity contracts invest in Separate Account B but are not discussed in this prospectus. The separate account may also invest in other funds which are not available under your contract. Under certain circumstances, we may make certain changes to the subaccounts. For more information, see “The Annuity Contract
